 
 
I 
111th CONGRESS
2d Session
H. R. 5021 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2010 
Mr. Bishop of New York (for himself, Mr. McMahon, Mr. Ellsworth, Mr. Nadler of New York, and Mr. Hare) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that fees charged for baggage carried into the cabin of an aircraft are subject to the excise tax imposed on transportation of persons by air. 
 
 
1.Short titleThis Act may be cited as the Block Airlines’ Gratuitous Fees Act or the BAG Fees Act. 
2.Fees for carry-on baggage treated as paid for taxable transportation 
(a)In generalSubsection (e) of section 4261 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(5)Amounts paid for carry-on baggageAny amount paid for baggage personally carried into the cabin of the aircraft by a person shall be treated for purposes of subsection (a) as an amount paid for taxable transportation.. 
(b)Effective dateThe amendment may by this section shall apply to transportation beginning on or after the date of the enactment of this Act. 
 
